Case 0:20-cv-61249-WPD Document 30 Entered on FLSD Docket 05/21/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-61249-CIV-DIMITROULEAS

  JHON SARMIENTO, Individually and
  on behalf of all others similarly situated,

         Plaintiff,

  vs.

  SCHEAR CONSTRUCTION, LLC, a
  Florida Limited Liability Company,

        Defendant.
  ___________________________________/

            ORDER GRANTING PLAINTIFF’S MOTION TO CONDITIONALLY
             CERTIFY COLLECTIVE ACTION AND FACILITATE NOTICE
                       TO POTENTIAL CLASS MEMBERS

         THIS CAUSE is before the Court upon Plaintiff’s Unopposed Motion to Conditionally

  Certify Collective Action and Facilitate Notice to Potential Class Members [DE 27] (the

  “Motion”). The Court has carefully considered the Motion, the exhibits attached to the Motion,

  including the proposed court authorized notice, that the Motion is unopposed, and is otherwise

  fully advised in the premises.

         Section 216(b) of the FLSA provides that an action for unpaid overtime compensation

  may be maintained by “any one or more employees for and in behalf of [themselves] . . . and

  other employees similarly situated.” 29 U.S.C. § 216(b). Courts in the Eleventh Circuit use of a

  two-tiered approach to certification in § 216(b) actions, with the first stage being the “notice

  stage”. Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1218–19 (11th Cir. 2001)). Because

  class actions brought under the FLSA can include only those plaintiffs who affirmatively opt into

  the action by filing their consent in writing with the Court, district courts have discretionary
Case 0:20-cv-61249-WPD Document 30 Entered on FLSD Docket 05/21/2021 Page 2 of 3




  power to authorize the sending of notice to potential class members in appropriate cases. See

  Haynes v. Singer Co., 696 F.2d 884, 886 (11th Cir. 1983). At the notice stage a court may grant

  conditional certification and allow plaintiffs to send notice to similarly situated potential

  plaintiffs, “if a plaintiff demonstrates a reasonable basis to believe that: (1) there are other

  employees of the Defendant who desire to opt-in and (2) that these other employees are similarly

  situated with respect to their job requirements and with regard to their pay provisions.” Bennett

  v. Hayes Robertson Grp., Inc., 880 F. Supp. 2d 1270, 1283-83 (S.D. Fla. 2012) (internal

  quotations omitted). The standard and the notice stage is a lenient one. Id. at 1983. Where

  discovery has not been completed, a motion to conditionally certify a collective action under the

  FLSA and send out court authorized notice is typically granted. Id.

           Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff’s Unopposed

  Motion to Conditionally Certify Collective Action and Facilitate Notice to Potential Class

  Members [DE 27] is GRANTED.

      1) The Court hereby conditionally certifies an FLSA collective action consisting of all

           hourly paid “laborers” 1 employed by Defendant Schear Construction, LLC who were

           paid “straight time” or their regular hourly rate for hours worked over forty (40) in one or

           more workweeks during the applicable three (3) year limitation period as opposed to the

           time and one-half overtime to which they are/were due under the FLSA;

      2) Defendants shall provide Plaintiff on or before June 3, 2020 with a list of all putative

           class members’ names, addresses, phone numbers, and e-mail addresses to carry out

           notice;




  1
   The term “laborer” is used here as it is used in the Motion and refers to all of Defendant’s hourly-paid construction
  workers, regardless of their actual job title, who worked through Defendant’s Puerto Rico division.
Case 0:20-cv-61249-WPD Document 30 Entered on FLSD Docket 05/21/2021 Page 3 of 3




      3) The time period for opting into this action will be sixty (60) days from the date Notice is

           sent via U.S. Mail and/or e-mail. In order to be timely, consent forms must be signed 2 by

           the putative class member who is opting-in, dated, and filed with the Court by the 60th

           day after notice is sent;

      4) Plaintiff is permitted to send the Class Notice, [DE 27-1], via e-mail and text message to

           all workers within the defined class, 3 in addition to mailing same via first-class mail as

           the Court has found the proposed notice is appropriate; Plaintiff is also permitted to send

           the proposed “Consent to Join” form, [DE 27-2];

      5) Within two (2) days of sending notice, Plaintiff’s counsel shall file with the Court and serve

           on Defendant’s counsel a certification as to the date on which notice was mailed and/or

           emailed to the individuals;

      6) Within seven (7) days of receiving a signed opt-in consent form, Plaintiff’s counsel shall

           provide a copy of said consent form to Defendant’s counsel.

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 21st day of May, 2021.




  Copies furnished to:
  Counsel of record


  2
   Putative class members are permitted to electronically execute their consent forms.
  3
   Notice should go to all individuals who were employed by Defendant during the three-year period preceding the
  Court’s ruling on the instant Motion. Per the Parties’ stipulation the claims of putative opt-in plaintiffs are tolled as
  of April 16, 2021.
